Citation Nr: 0725075	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to April 
1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an independently verifiable inservice stressor is 
not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the RO's 
adjudication of the instant case, the RO's letter, dated in 
February 2005, advised the veteran of the foregoing elements 
of the notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical and service personnel records, VA medical 
treatment records, and his identified private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
also notes that the veteran was notified on 
multiple occasions (the RO's February 2005 letter; August 
2005 Statement of the Case) that details of the combat 
related incident(s) that resulted in his PTSD were needed in 
order to establish and confirm the inservice stressor which 
serves as the basis for his claimed PTSD.  As there is no 
such validated stressor, no VA examination is necessary in 
this matter.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Navy 
from June 1972 to April 1975.  A review of his service 
personnel records revealed that he served primarily onboard 
the U.S.S. Constellation, as well as service in Vietnam from 
January 1973 to March 1973.  His primary duty during his 
military service was listed as water transportation 
specialist.  A review of his available service medical 
records is silent as to any treatment for combat-related 
injuries or any psychiatric complaints or treatment.  A post 
service physical examination, performed in November 1975, 
noted that his psychiatric status was normal.

Post service medical treatment records, beginning in 2002, 
revealed diagnoses of depressive disorder, dysthymia, major 
depressive disorder and PTSD.  Although some of these records 
included a diagnosis of PTSD, none of them recorded the 
underlying stressor which served as the basis for that 
diagnosis.  

Despite these treatment records, "[j]ust because a physician 
or other health professional accepted appellant's description 
of his [wartime] experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The evidence does not show that the veteran engaged in 
combat.  The veteran's service personnel records give no 
evidence of participation in combat.  A review of his report 
of separation, Form DD 214, revealed that he was awarded a 
National Defense Service Medical and a Vietnam Service Medal.  
No decorations, medals, badges, or commendations confirming 
the veteran's participation in combat were indicated.  

On his substantive appeal, filed in September 2005, the 
veteran alleges that he was awarded a Combat Action Ribbon.  
Nevertheless, the veteran's service personnel records fail to 
record this achievement.  

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  In 
considering whether there is credible supporting evidence 
that an in-service stressor occurred, the Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence.  

Initially, the Board notes that none of the recent diagnoses 
of PTSD are shown to be directly linked to any specific 
inservice stressor.  

In support of his claim, the veteran has failed to allege any 
specific inservice stressors.  His only effort in this regard 
was submitting a photocopy of a sheet entitled, "IN 
MEMORIAM", which included a list of names of ten 
individuals.  No other explanation of this evidence, or its 
relevance herein, was provided by the veteran.  The Board 
further notes that this shortcoming was noted in the RO's 
August 2005 Statement of the Case.

More importantly, notwithstanding the recent diagnoses of 
PTSD, the evidence of record does not provide corroboration 
or verification of an inservice stressor.  Simply put, the 
veteran has not provided any specific information regarding 
an alleged inservice stressor.  While VA has a statutory duty 
to assist the veteran in developing evidence pertinent to a 
claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street. See Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his statements alone are not sufficient to establish the 
occurrence of an inservice stressor.  More importantly in 
this matter, the veteran has failed to allege any specific 
inservice stressor at all.  With no corroborating credible 
supporting evidence that a stressor actually occurred, the 
requirements for a grant of service connection for PTSD are 
not met.  38 C.F.R. § 3.304(f).  Accordingly, service 
connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


